Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into as of February 19, 2008 (the “Effective Date”), by and between ISCO INTERNATIONAL, INC. (the “Company”), and AMR ABDELMONEM, an individual (the “Executive”), with reference to the following facts: WHEREAS, The Company is headquartered in Illinois and designs, manufactures, and distributes products relating to wireless telecommunications systems; WHEREAS, Executive is a senior executive with broad general management and technical experience in the wireless industry; WHEREAS, Executive is currently employed by the Company as Chief Operating officer and Chief Technical Officer; and WHEREAS, The Company and Executive wish to continue their employment relationship, subject to the terms and conditions set forth in this Agreement. NOW, THEREFORE, based on the above premises and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: SECTION 1.Employment with the Company. 1.1.Position and Duties.Subject to the terms set forth herein, the Company agrees to continue the employment of Mr. Abdelmonem as Chief Operating Officer and Chief Technical Officer reporting to the President & CEO of the Company, and Executive hereby accepts such continued employment.Executive shall serve in an executive capacity and shall perform such duties as are customarily associated with his position, consistent with the bylaws of the Company and as reasonably required by Company. 1.2.Full Time and Best Efforts.Executive will perform his duties faithfully and to the best of his ability and will devote his full business time and effort to the performance of his duties hereunder.Executive will not engage in any other employment or business activities for any direct or indirect remuneration that would be directly harmful or detrimental to, or that may compete with, the business and affairs of the Company, or that would interfere with his duties hereunder.Executive acknowledges that frequent travel may be necessary in carrying out his duties hereunder. SECTION 2.At-Will Employment.Executive’s employment with the Company is “at-will” and may be terminated at any time with or without cause by either party.Termination of the employment relationship is the right of each party and will not constitute a breach of this Agreement.No provision of this Agreement shall be construed as conferring upon Executive a right to continue as an employee or executive of the Company or any subsidiary or affiliated entity.In the event of termination, Executive will voluntarily and immediately resign from the Board and any similar position with any subsidiary or affiliate. SECTION 3.Compensation. 3.1.Base Salary.The Company will compensate Executive for services rendered hereunder at the annual rate of $255,000 in 2008 and thereafter (or such greater amount as may then be determined by the Company) in accordance with the Company’s normal payroll practices and subject to payroll deductions as may be necessary or customary for the Company’s salaried employees. 3.2.Performance
